Dibell, J.
(dissenting).
I agree that under article 16 of the Constitution the state may pay for the construction of the normal width of trunk highways through villages and cities. I agree that the legislature may require a county to improve roads within its limits.
Section 1 of article 16, quoted in the prevailing opinion, establishes “a trunk highway system” which shall be “located, constructed, reconstructed and forever maintained * s * by the state.” Section 2 creates a “trunk highway * * * fund.” This fund “shall be used solely for the purposes specified in section 1 of this article, and when duly authorized by legislative enactment to reimburse any county for the money expended by it subsequent to February 1st, 1919, in permanently improving any road hereinbefore specifically described,” etc. '
Section 1 of Laws 1921, p. 978, c. 522, pursues the authority given by section 2 of article 16 of the Constitution and agrees to reimburse counties for moneys expended in permanently improving roads.
Section 2, subdivision 2(g) provides, in detail how the counties shall be reimbursed. Subdivision (h) provides that “the moneys paid out by any county to any township, borough, village or city, in reimbursing such township, borough, village or city for so permanently improving roads or any part thereof described in article 16 of the Constitution of the state of Minnesota heretofore and subsequent to February 1, 1919, shall be regarded and dealt with as moneys expended by such county in permanently improving roads or any part thereof.” Putting it in another way, the legislature defines the clause of the Constitution which provides for the reimbursement of “any county for the money expended by it subsequent to February 1st, 1919, in permanently improving any road hereinbefore specifically described,” to mean the reimbursement for “moneys paid out by any county to any township, borough, village or city in reimbursing such township, borough, village or city for so permanently *327improving roads or any part thereof described in article 16 of the Constitution of the state of Minnesota heretofore and subsequent to February 1, 1919.”
Were it not for section 2(h) of the statute it would not be claimed that counties could be reimbursed out of the highway fund for moneys paid to reimburse townships and villages or other municipalities.
The county has not improved or expended its money upon the highway involved; nor has it reimbursed the city. The Constitution does not authorize the state to reimburse a township' or village. It is now sought to reach such a result by letting the county reimburse the municipality and the state reimburse the county from the highway fund. The legislature gives instances, other than those for which the Constitution provides, when money may be taken from the highway fund to reimburse for road work. It does this by defining what the Constitution means by “money expended” in improving a highway by a county. It is not that the Constitution intended a roundabout reimbursement of villages or cities. It is that, as now viewed, it might well enough or better have done so.
The meaning of the Constitution is to be found by a fair construction of it. It is not for the legislature to stipulate anything into it or take anything from it. It is not for the courts to do the same by so-called construction. Neither the legislative nor judicial branch can rightfully undertake to better it.
I think the trial court was right in holding that the legislature is without authority to reimburse municipalities other than counties out df the trunk highway fund, even by indirection, and I dissent.